Case 2:17-cv-00140-WCB-RSP Document 179 Filed 10/03/18 Page 1 of 7 PageID #: 7730



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

  CYWEE GROUP LTD.,                    §
                                       §
                 Plaintiff             §
                                       §
        v.                             §     NO. 2:17-CV-00140-WCB-RSP
                                       §
  SAMSUNG ELECTRONICS CO., LTD.        §
  AND SAMSUNG ELECTRONICS              §
  AMERICA, INC.,                       §
                                       §
                 Defendants.
                                       §

        DEFENDANTS SAMSUNG ELECTRONICS CO., LTD. AND SAMSUNG
    ELECTRONICS AMERICA, INC.’S MOTION FOR PARTIAL RECONSIDERATION
              OF THE COURT’S CLAIM CONSTRUCTION ORDER
Case 2:17-cv-00140-WCB-RSP Document 179 Filed 10/03/18 Page 2 of 7 PageID #: 7731



  I.     INTRODUCTION

         Throughout the claim construction process, Plaintiff CyWee Group Ltd. (“CyWee”)

  stated merely that a 3D pointing device should be given its plain and ordinary meaning, which it

  framed as “a handheld device that uses at least a rotation sensor comprising one or more

  gyroscopes, and one or more accelerometers to determine deviation angles or the orientation of a

  device.” CyWee criticized Samsung’s proposed construction, which required a cursor or pointer

  on the display. Subsequently, the Court construed “3D pointing device” to have its plain and

  ordinary meaning and stated that it would prohibit Samsung from arguing before the jury that a

  3D pointing device requires a cursor or pointer on a display.

         Reconsideration of that prohibition is warranted based on the official positions recently

  taken on that very point by CyWee in its preliminary responses to Google LLC’s inter partes

  review petitions. There, CyWee argued that a 3D pointing device must point to or control a

  pointer (or similar graphic) on a screen, which is wholly inconsistent with the positions it has

  advanced before the Court in this case. Defendants Samsung Electronics Co., Ltd., and Samsung

  Electronics America, Inc. (collectively “Samsung”) therefore move for reconsideration of the

  Court’s August 14, 2018 Order (Dkt. No. 153) with respect to its prohibition regarding the term

  “three-dimensional (3D) pointing device”/”3D pointing device” recited in Claims 1, 3, 4, 5, 14,

  15, 16, 17, and 19 of the ’438 Patent and Claim 10 of the ’978 Patent.

  II.    BACKGROUND

         A.      CyWee’s Positions in the District Court Litigation

         On February 23, 2018, CyWee filed its Opening Claim Construction Brief in this case,

  arguing that the term “three-dimensional (3D) pointing device”/“3D pointing device” should

  either be construed to have its plain and ordinary meaning or construed very broadly as “a

  handheld device that uses at least a rotation sensor comprising one or more gyroscopes, and one
Case 2:17-cv-00140-WCB-RSP Document 179 Filed 10/03/18 Page 3 of 7 PageID #: 7732



  or more accelerometers to determine deviation angles or the orientation of a device.” Dkt. No. 66

  at 13–17. As set forth in its Responsive Claim Construction Brief, Samsung’s proposed

  construction differed from CyWee’s in one key respect—Samsung’s proposed construction

  required a 3D pointing device to perform a pointing function and “control the movement of a

  cursor or pointer on a display.” Dkt. No. 67 at 17–22. CyWee replied that the asserted patents “in

  no way suggest[] that a pointer or curser [sic] is required.” Dkt. No. 71 at 6–7.

         On July 9, 2018, Magistrate Judge Payne concluded that Samsung’s proposed

  construction was unnecessary and that the term “three-dimensional (3D) pointing device”/“3D

  pointing device” required no special definition. Dkt. No. 117 at 8. On July 23, 2018, Samsung

  objected to Magistrate Judge Payne’s Order, noting that he had not resolved the dispute between

  the parties as to whether a 3D pointing device must point to something. Dkt. No. 125 at 3.

         At the hearing on Samsung’s Objections, CyWee represented to the Court that there was

  no requirement that a “3D pointing device” perform a pointing function and argued this would

  read out embodiments where the display was integrated with the 3D pointing device. 8/10/18

  Hr’g Tr. at 49–50. The Court subsequently held that a 3D pointing device should be construed to

  have its plain and ordinary meaning, further adding that a 3D pointing device does not have to

  control a cursor or pointer on a display. Dkt. No. 153 at 2–3.

         B.      CyWee’s Subsequent Inconsistent Position Before the Patent Trial and
                 Appeal Board

         In June 2018, Google filed two inter partes review petitions challenging Claims 1 and 3–

  5 of the ’438 Patent and Claims 10 and 12 of the ’978 Patent. On September 14, 2018, CyWee

  filed its preliminary responses to both petitions. In discussing the proper construction of the term

  “3D pointing device,” CyWee abruptly reversed the position advanced before the Court in this




                                                   -1-
Case 2:17-cv-00140-WCB-RSP Document 179 Filed 10/03/18 Page 4 of 7 PageID #: 7733



  case. Pointing specifically to the example of a 3D pointing device shown in Figure 1 of the ’438

  Patent, CyWee argued that:

                 In order to give the meaning to the term “pointing device” as used
                 in the phrase, the device must be able to point to or control
                 something on a display. Ex. 2001, ¶67. A PHOSITA would
                 understand that a “pointing device” is used to “perform control
                 actions and movements . . . for certain purposes including enter-
                 tainment such as playing a video game, on the display device
                 through the [] pointer on the screen.” Id.; Ex. 1001, 1:48-51.

  Ex. 11 at 19 (PR to IPR No. 2018-01257); Ex. 2 at 20 (PR to IPR No. 2018-01258) (emphasis

  added). CyWee’s expert provided an identical explanation. Ex. 3 (Expert Decl. to IPR No. 2018-

  01257) ¶ 61; Ex. 4 (Expert Decl. to IPR No. 2018-01258) ¶ 67. CyWee further argued that “3D

  pointing device” should be construed to mean “a device capable of sensing movement and

  orientation in three dimensions to point to or control actions on a display.” Ex. 1 at 20; Ex. 2 at

  21 (emphasis added).

  III.   LEGAL STANDARD

         In proceedings before the PTAB, patent claims are afforded their broadest reasonable

  interpretation. In re Cuozzo Speed Techs., LLC, 793 F.3d 1268, 1279 (Fed. Cir. 2015). In a

  district court proceeding, patent claims are construed to have their ordinary and customary

  meaning to a person of ordinary skill in the art at the time of invention. Phillips v. AWH Corp.,

  415 F.3d 1303, 1312–13 (Fed. Cir. 2005).

         A claim construction order is not necessarily a final ruling as to the court’s construction

  of the claims. Instead, in certain circumstances claim construction may be an “ongoing process

  that leads to refinements in the court’s claim construction in the course of the case as the court




  1
   Unless otherwise stated, all exhibits referenced herein are attached to the Declaration of
  Elizabeth Brann, filed concurrently herewith.

                                                   -2-
Case 2:17-cv-00140-WCB-RSP Document 179 Filed 10/03/18 Page 5 of 7 PageID #: 7734



  gains a better understanding of the claims.” Kroy IP Holdings v. Autozone, Inc., No. 2:13-cv-

  888-WCB, 2015 U.S. Dist. LEXIS 15684, at *9 (E.D. Tex. Feb. 10, 2015).

  IV.    ARGUMENT

         Reconsideration of the Court’s prohibition against Samsung arguing that a “3D pointing

  device” requires a cursor or pointer on a display is justified because CyWee’s new arguments

  before the PTAB directly contradict the positions it has taken in this case and advanced before

  this Court. Specifically, CyWee argued throughout the claim construction proceedings in this

  case that the plain and ordinary meaning of “3D pointing device” did not require control of a

  cursor or pointer and succeeded in obtaining a plain and ordinary meaning construction from the

  Court. Dkt. No. 66 at 15–17; Dkt. No. 71 at 5–7; 8/10/18 Hr’g Tr. at 52:1–21. The Court also

  stated it would prohibit Samsung from making this argument to the jury. Dkt. No. 153 at 2–3.

         Now, however, CyWee argues before the PTAB that the 3D pointing device must be able

  to point to or control a pointer (or similar graphic) on a display. Ex. 1 at 19; Ex. 2 at 20. Two of

  CyWee’s experts confirmed this new interpretation. Dkt. No. 67 at 21; Ex. 3 ¶ 61; Ex. 4 ¶ 67.

  This interpretation directly contradicts the Court’s prohibition that Samsung cannot argue that a

  “3D pointing device” requires a cursor or pointer on a display. Therefore, CyWee’s arguments

  before the PTAB demonstrate that this prohibition was not warranted and should be

  reconsidered.

         CyWee’s PTAB arguments are even more striking when considering the different claim

  construction standards applicable in IPRs as compared with district court litigation. In an IPR,

  claim terms are given their broadest reasonable interpretation (“BRI”). In re Cuozzo, 793 F.3d at

  1279. In district court litigation, claim terms are construed in accordance with their ordinary and

  customary meaning. See Phillips, 415 F.3d at 1312–13. Although there is some overlap, the




                                                   -3-
Case 2:17-cv-00140-WCB-RSP Document 179 Filed 10/03/18 Page 6 of 7 PageID #: 7735



  Phillips standard is generally accepted to yield potentially narrower constructions than the BRI

  standard. “The broadest reasonable interpretation of a claim term may be the same as or broader

  than the construction of a term under the Phillips standard. But it cannot be narrower.” 2

  Facebook, Inc. v. Pragmatus AV, LLC, 582 F. App’x 864, 869 (Fed. Cir. 2014).

         That difference in standards makes CyWee’s proposed construction before the PTAB all

  the more striking. CyWee’s position to the PTAB is that the broadest reasonable interpretation of

  “3D pointing device” requires that the device point to or control a pointer (or similar graphic) on

  a display. Yet, here, CyWee argued that the “3D pointing device” did not require such a pointer

  or cursor even when viewed under the narrower Phillips standard. CyWee should not be allowed

  to obtain a broader construction under the Phillips standard before this Court than it argued was

  proper under the BRI standard before the PTAB.

  V.     CONCLUSION

         For these reasons, Samsung respectfully requests that the Court reconsider its prohibition

  against Samsung arguing to the jury that the plain and ordinary meaning of “3D pointing device”

  requires a cursor or pointer on a display.



  DATED: October 3, 2018                             Respectfully submitted,

                                                     By: /s/ Christopher W. Kennerly
                                                     Christopher W. Kennerly
                                                     TX Bar No. 00795077
                                                     chriskennerly@paulhastings.com
                                                     PAUL HASTINGS LLP
                                                     1117 S. California Ave.
                                                     Palo Alto, California 94304
                                                     Telephone: (650) 320-1800
                                                     Facsimile: (650) 320-1900


  2
   Samsung takes no position as to whether CyWee’s proposed construction is correct under the
  BRI standard.

                                                  -4-
Case 2:17-cv-00140-WCB-RSP Document 179 Filed 10/03/18 Page 7 of 7 PageID #: 7736



                                                    Elizabeth L. Brann (pro hac vice)
                                                    CA Bar No. 222873
                                                    elizabethbrann@paulhastings.com
                                                    Bob Chen (pro hac vice)
                                                    CA Bar No. 273098
                                                    bobchen@paulhastings.com
                                                    PAUL HASTINGS LLP
                                                    4747 Executive Drive, 12th Floor
                                                    San Diego, California 92121
                                                    Telephone: (858) 458-3000
                                                    Facsimile: (858) 458-3005

                                                    Melissa R. Smith
                                                    TX Bar No. 24001351
                                                    melissa@gillamsmithlaw.com
                                                    GILLAM & SMITH, LLP
                                                    303 S. Washington Ave.
                                                    Marshall, TX 75670
                                                    Telephone: (903) 934-8450
                                                    Facsimile: (903) 934-9257

                                                    Attorneys for Defendants
                                                    SAMSUNG ELECTRONICS CO., LTD AND
                                                    SAMSUNG ELECTRONICS AMERICA,
                                                    INC.




                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was filed

  electronically in compliance with Local Rule CV-5 on October 3, 2018. As of this date, all

  counsel of record had consented to electronic service and are being served with a copy of this

  document through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A).

                                                        /s/ Christopher W. Kennerly
                                                       Christopher W. Kennerly




                                                 -5-
